DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/20, 05/1/20, 08/14/20, 04/08/21, 07/01/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 28, and 35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2014/0057610 by Olincy et al. (Olincy).
With respect to claim 21, Olincy teaches a computer-implemented method, comprising: 
receiving, at a computing device of a user having one or more processors, an electronic message via a messaging application; (Fig. 27 -560, Paragraph 254 – message such as SMS message received)
 generating, at the computing device, one or more suggested responses to the electronic message;  (Paragraph 253, 257, Fig. 27-562 – pre-stored text messages used as auto-response options.  They are “generated” both in the sense of being originally stored and in the sense of being retrieved for the purpose of displaying as auto-response options)
outputting, at the computing device while the computing device is in a locked state and without launching the messaging application, a notification of the electronic message via a system level notification function, wherein the notification includes the one or more suggested responses to the electronic message;  (Paragraph 253, 257, Fig. 27-562 – operating system displays notification including different text messages the user can select as an auto-response, this is done without unlocking and without opening the messaging app)
receiving, at the computing device, a user selection of a particular response of the one or more suggested responses of the notification while the computing device remains in the locked state and without launching the messaging application; and  (Paragraph 253, 257, 258 Fig. 27-562, 564 –user can select as an auto-response, for example through touchscreen selection, this is done without unlocking and without opening the messaging app)
 in response to receiving the user selection, transmitting via the messaging application the particular response to a sender of the electronic message, while the computing device remains in the locked state, without launching the messaging application, and without further input from the user. 
Claims 28 and 35 are similar in scope to claim 21 and are rejected based on the same rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 29, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olincy in view of US 20120192076 by Rocca (Rocca).
With respect to claim 22, Olincy teaches the computer-implemented method of claim 21, while one skill in the art may infer the notification of Olincy would at least be removed, Olincy does not explicitly disclose further comprising: in response to transmitting the particular response, indicating the electronic message as read, and removing the notification from a display of the computing device.
Rocca teaches though that it is well known in the art that after handling a message notification, the notification is removed and the message is indicated as being read (Paragraph57).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the message and notification of Olincy be indicated as read and removed respectively as taught in Rocca.  One would be motivated to have this as it is advantageous to the user to be able to distinguish between message states and keeping the interface from being cluttered. 
Claims 29 and 36 are similar in scope to claim 22 and are therefore rejected based on the same rationale. 

Claim 23-25, 30-32, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olincy in view of US 20160224524 by Kay et al. (Kay).
With respect to claim 23, Olincy teaches the computer-implemented method of claim 21, but does not explicitly disclose wherein the one or more suggested responses is determined by a trained language model.
Kay teaches a message response system suggests responses that are determined by a trained language model. (Abstract – Paragraph 36-37, 41-52, Fig 4 – using a trained language model, suggestions are made based on context)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the responses of Olincy be determined by a trained language model.  One would be motivated to have this as it is desirable to provide improvements over preset responses such as those in Olincy (See Kay paragraph 5). 
With respect to claim 24, Olincy as modified teaches the computer-implemented method of claim 23, wherein the trained language model outputs a set of possible responsive messages and associated probability scores based on a preceding message. (Based on the same rationale of the combination of claim 23, Kay teaches Paragraph 41-52, Fig. 4 – probability is used to rank phrases, 
With respect to claim 25, Olincy teaches the computer-implemented method of claim 23, wherein the trained language model assigns a probability to an unknown portion of the electronic message based on surrounding text. (Based on the same rationale of the combination of claim 23, Kay teaches Paragraph 41-52, Fig. 4 – probability is used to rank phrases, context can include information of the preceding message such as determination of a temporal question based on surrounding text such as “When” and “?”)
Claims 30, 31 and 32 are similar in scope as claims 23, 24, and 25 and are therefore rejected based on the same rationale. 
Claims 37, 38 and 39 are similar in scope as claims 23, 24, and 25 and are therefore rejected based on the same rationale. 

Claim 26, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olincy in view of US 20170048378 by Rubinstein et al. (Rubinstein).
With respect to claim 26, Olincy teaches the computer-implemented method of claim 21, wherein the notification further includes an identifier of a sender of the electronic message (Paragraph 224, 227 – user can discern the identity from the notification of the incoming text message) but does not explicitly indicate and at least a portion of the electronic message in the notification.
Rubinstein teaches a message notification system with suggested responses that includes displaying a notification that includes the identity of the sender and at least a portion of the message (See Fig 5,6 and paragraph 30 ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the notification of Olincy including a portion of the message as taught in 
Claim 33 is similar in scope to claim 26 and is rejected based on the same rationale.

Claim 27, 34, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olincy in view of US 20140025616 by Yoshida et al. (Yoshida).
With respect to claim 27, Olincy teaches the computer-implemented method of claim 21, but does not explicitly disclose further comprising updating the one or more suggested responses to correspond to a most recently received unread electronic message in a conversation that includes more than one unread electronic messages.
Yoshida teaches a messaging system that predicts suggested responses in relation to a series of messages (abstract).  This includes updating the suggested responses to correspond to a most recently received unread electronic message in a conversation that includes more than one unread electronic messages (Paragraph 29).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the suggested response of Olincy to correspond to the most recent messages as in Yoshida.  One would be motivated to have this as it is desirable to determine responses in a conversation that take into account the most recent activity (Yoshida Paragraph 2-4).
Claims 34 and 40 are similar in scope to claim 27 and are rejected based on the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and corresponds to the state of the art in relation to message notifications and responding accordingly.  
Of particular note to the current claimed subject matter is US 20170054670 by Lee.  Lee provides for a quick reply within a notifications window (see for example Fig. 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455